Citation Nr: 0945334	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-24 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for a skin disorder.  

4.  Entitlement to service connection for peripheral 
neuropathy. 

5.  Entitlement to service connection for a migraine headache 
disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services

ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The Veteran served on active duty from July 1964 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2006 and December 2006 rating 
actions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  PTSD is not currently shown.  

2.  Bilateral hearing loss is not currently shown.  

3.  A skin disorder is not currently shown.  

4.  Peripheral neuropathy is not currently shown.  

5.  The Veteran did not exhibit a migraine headache 
disability in service or until many years thereafter, and the 
medical evidence of record does not suggest a relationship 
between the currently-diagnosed migraine headache and his 
active duty.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).  

2.  Bilateral hearing loss was not incurred or aggravated in 
service, nor may such be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).  

3.  A skin disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

4.  Peripheral neuropathy was not incurred or aggravated in 
service, nor may such be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  

5.  A migraine headache disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a September 2005 letter notified the 
Veteran of the criteria for his claims for service connection 
for PTSD, bilateral hearing loss, and migraine headaches.  An 
August 2006 letter informed him of the criteria for his 
claims for service connection for a skin disorder and 
peripheral neuropathy.  Both documents were furnished to him 
prior to the respective initial adjudications (and denials) 
in May 2006 (with respect to the PTSD, bilateral hearing 
loss, and migraine headache claims) and in December 2006 
(with respect to the skin and peripheral neuropathy issues).  
In addition, the correspondence informed the Veteran that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to these issues but that he must provide 
enough information so that the agency could request the 
relevant records.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II); and Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In addition, the August 2006 correspondence notified the 
Veteran of the type of evidence necessary to establish a 
disability rating and an effective date.  See 
Dingess/Hartman, 19 Vet. App. at 488.  The Board acknowledges 
that the August 2006 notification of the type of evidence 
necessary to establish a disability rating and an effective 
date was issued after the initial adjudication (and denial) 
of the Veteran's PTSD, bilateral hearing loss, and migraine 
headache claims in May 2006.  The timing defect of this 
correspondence, however, was cured by the agency of original 
jurisdiction's subsequent readjudication of these issues and 
issuance of a statement of the case in August 2007 and 
supplemental statements of the case in March 2008 and May 
2009.  See Pelegrini II, supra; Mayfield v. Nicholson, 
444 F.3d at 1333.

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  In the present appeal, the record 
reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran-
including service and post-service treatment records.  
Although given an opportunity to testify before VA personnel, 
the declined to do so.  

Some of the Veteran's service treatment records are not 
available.  [He has submitted copies of all such available 
documents in his possession.]  All efforts to obtain 
additional service treatment records have been exhausted.  
The Veteran has been notified of the unavailability of some 
of his service treatment records and of his opportunity to 
submit alternative sources of such information in January and 
August 2008 letters.  

The Board acknowledges that the Veteran has not been accorded 
VA examinations relevant to his PTSD, bilateral hearing loss, 
skin, peripheral neuropathy, and migraine headache claims.  
Importantly, however, as the Board will explain in the 
following decision, competent evidence of record fails to 
reflect the current presence of PTSD, bilateral hearing loss, 
skin disorder, and peripheral neuropathy.  Further, the first 
competent evidence of a diagnosed migraine headache 
disability occurred in September 2005, more than 35 years 
after the Veteran's discharge from active duty.  The claims 
folder contains no competent evidence suggesting an 
association between the currently-diagnosed migraine headache 
disability and the Veteran's service.  Consequently, the 
Board concludes that a remand to accord the Veteran pertinent 
VA examinations is not necessary.  38 U.S.C.A. § 5103A(a)(2); 
Charles v. Principi, 16 Vet. App. 370 (2002) & McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his service connection 
claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran was 
an active participant in the claims process-as is exhibited 
by his submission of argument and evidence.  Thus, the 
Veteran was provided with a meaningful opportunity to 
participate in the claims process and has clearly done so.  
Any error in the sequence of events or content of the notices 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  The 
Board will, thus, proceed to consider the issues on appeal, 
based on the evidence of record.  

II.  Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis will focus 
specifically on what evidence is needed to substantiate the 
issues on appeal and what the evidence in the claims file 
shows, or fails to show, with respect to these claims.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

As previously noted herein, some of the Veteran's service 
treatment records are not available.  In such circumstances, 
VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the 
benefit-of-the-doubt rule.  Cromer v. Nicholson, 19 Vet. 
App. 215, 217 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

	A.  PTSD

Service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2009).  

In the current appeal, the Veteran has maintained that, as a 
result of his in-service responsibilities, he strapped five 
pilots into an aircraft that never returned to the base and 
sometimes listened to the cockpit voice recorders recovered 
from various downed airplanes and heard the screams from the 
pilots before the missiles hit the aircrafts.  The Veteran's 
service personnel records do not substantiate these purported 
events.  

Further, despite several requests, the Veteran has not 
provided more specific description of his stressor incidents 
such as dates, places, or names of individuals involved.  The 
descriptions, as submitted by the Veteran, are so vague that 
any further attempt to corroborate them would be futile.  

Moreover, and of particular significance to the Board is the 
fact that no medical report of record provides a diagnosis of 
PTSD.  [Indeed, at no time during the current appeal has the 
Veteran specifically stated that a medical professional has 
diagnosed him with PTSD].  In fact, a PTSD screening 
completed in September 2005 was negative.  While the Veteran 
reported at that time that he experienced nightmares and 
participated in avoidance activities, he also denied feeling 
constantly on guard, watchful, easily startled, or numbness 
or detachment from others, activities, or his surroundings.  
In addition, he admitted that he was not receiving treatment 
for PTSD.  

Such evidence clearly illustrates that the Veteran does not 
have PTSD.  Without competent evidence of a diagnosis of 
PTSD, further discussion of in-service stressors and 
consideration of any association between those in-service 
stressors and current symptomatology, is not necessary.  
38 C.F.R. § 3.304(f) (2009).  In fact, without a finding that 
the Veteran has PTSD, service connection for the disorder 
cannot be awarded.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in which the Court held that, in the 
absence of proof of a present disability, there can be no 
valid claim).  Consequently, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for PTSD, and the reasonable doubt doctrine is not 
for application.  This service connection claim must, 
therefore, be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

	B.  Bilateral Hearing Loss

Service connection for certain diseases, such as an organic 
disease of central nervous system, may also be established on 
a presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2009).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

Throughout the current appeal, the Veteran has asserted that 
the in-service noise to which he was exposed from working 
around airplanes caused him to develop bilateral hearing 
loss.  Service personnel records confirm his in-service 
responsibilities as a jet aircraft mechanic.  The service 
separation examination provided a finding of 30 decibels at 
2000 Hertz and 25 decibels at 3000 Hertz (in the Veteran's 
right ear) and 25 decibels at 2000 Hertz, 30 decibels at 
3000 Hertz, and 25 decibels at 4000 Hertz (in his left ear).  

Significantly, however, post-service medical records are 
completely negative for any complaints of, treatment for, or 
findings referable to a hearing loss disability.  In fact, 
even the Veteran's argument for service connection does not 
reflect current complaints of hearing loss; rather, he simply 
references hearing loss at the time of his discharge from 
service.  Of particular importance to the Board in this 
regard is the fact that at no time during the current appeal 
has the Veteran referenced any post-service treatment for, or 
evaluation of, his purported hearing loss.  

As the available post-service medical evidence illustrates, a 
diagnosis of a bilateral impaired hearing disability for VA 
compensation purposes has not been made, nor has he 
complained of hearing loss in those records.  See 38 C.F.R. 
§ 3.385 (2009).  Based on this evidentiary posture, the 
preponderance of the evidence is clearly against the 
Veteran's claim for service connection for such a disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in 
which the Court held that, in the absence of proof of a 
present disability, there can be no valid claim).  See also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  As the 
preponderance of the evidence is against this issue, the 
benefit-of-the-doubt rule does not apply, and this service 
connection claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   

	C.  Skin Disorder & Peripheral Neuropathy

Throughout the current appeal, the Veteran has contended 
that, during his service in the Republic of Vietnam, he was 
exposed to herbicides and that such exposure caused him to 
develop a dermatological disorder as well as peripheral 
neuropathy.  Initially, in this regard, the Board notes that 
service connection for chloracne, other acneform disorders 
consistent with chloracne, as well as acute and subacute 
peripheral neuropathy may be presumed to be related to 
herbicide exposure in certain circumstances.  38 C.F.R. 
§ 3.307, 3.309(e).  In any event, a veteran is not precluded 
from establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

A response from the National Personnel Records Center notes 
that the Veteran had Vietnam service from April 1967 to March 
1968.  However, the Veteran's service personnel records 
indicate that the Veteran's foreign service was completed in 
Thailand during this time.  Service treatment records also 
reflect treatment in Thailand during that time.  Without 
reaching a determination as to whether such active duty 
involved service in the Republic of Vietnam, the Board 
concludes that, for the reasons set forth below, service 
connection for a skin disorder and peripheral neuropathy is 
not warranted.  

Available service treatment records are negative for 
complaints of, treatment for, or findings referable to any 
type of skin disorder or peripheral neuropathy.  Indeed, 
although only the second page of the report of the Veteran's 
discharge examination is available, that portion of the 
evaluation indicates that the only reason that the Veteran 
was not considered to be qualified for separation was his 
dental defects.  Also, at that examination, the Veteran 
denied all significant medical or surgical history other than 
mumps (that he had in childhood), glasses (that he has worn 
since the age of 12 years), and a tonsillectomy (that he 
underwent at the age of 19 years and that involves no 
complications or sequalae).  

Post-service medical records are completely negative for any 
complaints of, treatment for, or findings referable to either 
a skin disorder or peripheral neuropathy.  In fact, a 
September 2005 outpatient report noted normal neurological 
evaluation.  Of particular importance to the Board in this 
regard is the fact that at no time during the current appeal 
has the Veteran referenced any post-service treatment for his 
purported skin condition or peripheral neuropathy.  

As the available post-service medical evidence illustrates, 
diagnoses of either a skin disorder or peripheral neuropathy 
is not shown.  Based on this evidentiary posture, the 
preponderance of the evidence is clearly against the 
Veteran's claims for service connection for either 
disability-on any basis.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in which the Court held that, in the 
absence of proof of a present disability, there can be no 
valid claim).  See also Hickson v. West, 12 Vet. App. 247, 
253 (1999).  As the preponderance of the evidence is against 
these claims, the benefit-of-the-doubt rule does not apply, 
and these service connection claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

	D.  Migraine Headaches

The Veteran contends that he incurred a migraine headache 
disability while working around airplanes during active duty 
and, alternatively, as a result of in-service exposure to 
herbicides.  Migraine headaches are not a disability presumed 
to be related to herbicide exposure.  38 C.F.R. § 3.307, 
3.309(e).  In any event, however, a veteran is not precluded 
from establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

As previously discussed herein, service personnel records 
indicate that the Veteran's foreign service was completed in 
Thailand between April 1967 and early 1968.  Without reaching 
a determination as to whether such active duty involved 
service in the Republic of Vietnam, the Board concludes that, 
for the reasons set forth below, service connection for a 
migraine headache disability is not warranted.  

Available service treatment records in the present case are 
negative for complaints of, treatment for, or findings 
referable to a migraine headache disability.  In fact, 
although only the second page of the report of the Veteran's 
discharge examination is available, that portion of the 
evaluation indicates that the only reason that the Veteran 
was not considered to be qualified for separation was his 
dental defects.  Also, at that examination, the Veteran 
denied all significant medical or surgical history other than 
mumps (that he had in childhood), glasses (that he had worn 
since the age of 12 years), and a tonsillectomy (that he had 
undergone at the age of 19 years and that involved no 
complications or sequalae).  

Service personnel records indicate that the Veteran was 
discharged from active duty in April 1968.  According to VA 
medical records, in September 2005, he sought treatment for 
complaints of a migraine headache with aura which he had been 
having for one month.  [Alternatively at that time, he 
reported that he had had a "dull headache 'all the time' for 
most of his life."]  A neurological evaluation was normal, 
and the examiner assessed chronic migraines with aura.  

As this discussion illustrates, the first diagnosis of 
migraine headaches is dated in September 2005, more than 
35 years after the Veteran's discharge from service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).  
See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).  

In this regard, the Board acknowledges the Veteran's 
contentions that he has had sustained headaches since 
service, when he worked around airplanes.  While the Veteran 
is competent to report symptoms, the matter of the etiology 
of migraine headaches requires medical expertise.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  
Thus, as a lay person, the Veteran is not competent to offer 
an opinion on medical causation, and the Board may not accept 
his unsupported lay speculation with regard to this issue.  
See Espiritu v. Derwinski, 2 Vet. App. at 494-495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 
(1993).  

Of particular significance to the Board is the absence of any 
complaints of, treatment for, or findings of migraine 
headaches in the available service treatment records.  In 
fact, no mention of such symptomatology appears to have been 
made at the service separation examination.  Such is highly 
probative that a migraine headache disability was not shown 
in service.  Additionally, post-service medical records do 
not provide a diagnosis of a migraine headache disability 
until September 2005, and the Veteran did not file a claim 
for service connection for such a disorder until August 2005, 
more than 35 years after his discharge from active duty.  
Moreover, the claims file contains no competent medical 
evidence even suggesting a relationship between the 
currently-diagnosed migraine headache disability and the 
Veteran's active duty (including any purported in-service 
exposure to herbicides).  

Consequently, and based on this evidentiary posture, the 
Board finds that the preponderance of the evidence in this 
case is against the claim for service 
connection for a migraine headache disability.  The benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  


ORDER

Service connection for PTSD is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for a skin disorder is denied.  

Service connection for peripheral neuropathy is denied.  

Service connection for a migraine headache disability is 
denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


